DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 introduces the new matter of Grassfire Transform.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 9, 10, 11, 12, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,538,728 to Womble et al.
Regarding Claims 1, 2, 3, 15, 16, 17, 19, Womble teaches an animal behavior management apparatus (Womble Fig. 1), comprising: at least one feedback device (Womble #130 scent, #116 audio, #118 food tray); at least one camera located in a first area (Womble #112); the feedback device providing positioning instructions to an animal via one or more of audio instructions, video instructions, or a scent; a controller (Womble #100) in communication with the camera and the feedback device that calculates the animal’s position and provides feedback to the animal from the feedback device. (Womble Fig. 12 and 13; Col. 12 lines 40-67; #730 smart collar GPS system; these are apparatus claims and the structure is capable of operating as the claimed functions)
Regarding Claim 4, Womble teaches a position calculation is made more than once prior to providing feedback to the animal via the animal feedback device. (Womble this will occur naturally when an animal is taking a walk/geofence, the position calculation will be made many times as the animal moves on its walk and will only provide feedback if the animal is crossed beyond the desired range, the broad nature of the limitation is apparent during operation of the device of Womble; in addition, Womble teaches calculation and feedback to the animal, the device of Womble is a programmable device and is capable of being programmed to perform the claimed function).

Regarding Claim 9, Womble teaches animal’s position is calculated at least in part based on a position of at least one device worn on the animal (Womble #730).
Regarding Claim 10, Womble teaches one of the position calculations is based at least in part on at least one second camera in a second area (Womble camera on the smart collar; Col. 14 line 55).
Regarding Claim 11, Womble teaches the controller modifies instructions provided to the animal in order to reach a goal (Womble stop animal from chewing or to get animal off furniture; Col. 12 lines 40-67).
Regarding Claim 12, Womble teaches a goal is at least in part physical exercise (Womble exercise through play #114).
Regarding Claim 18, Womble teaches where the exercise instructions comprise at least the video instructions (Womble #116 video display).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,538,728 to Womble et al in view of U.S. Patent Pub. No. 2016/0015006 to Bonge.
Regarding Claim 7, Womble teaches sensors, but is silent on explicitly teaching the level of activity is estimated using a time-of-flight sensor. However, Bonge teaches the general knowledge of one of ordinary skill in the art to select a time-of-flight sensor for fitness training applications (Bonge paragraph [0005] and [0102]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Womble with the teachings of Bonge at the time of the invention to determine a distance between two entities as taught by Bonge. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one Known sensor for another to obtain predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,538,728 to Womble et al in view of U.S. Patent Pub. No. 2015/0053144 to Bianchi et al.
Regarding Claim 8, Womble teaches cameras, but is silent on explicitly teaching a depth camera. However, Bianchi teaches the general knowledge of one of ordinary skill in the art that it is known to select a depth camera in animal husbandry training applications (Bianchi paragraph [0069]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Womble with the teachings of Bianchi at the time of the invention to determine distance to object as taught by Bianchi. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known camera for another to obtain predictable results and/or the simple substitution of one Known sensor for another to obtain predictable results.

s 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,538,728 to Womble et al in view of U.S. Patent Pub. No. US 2017/0127652 to Shen et al.
Regarding Claims 13 and 20, Womble teaches a forward looking camera, but is silent on explicitly teaching the at least one camera is a forward looking infrared camera.  However, teaches the general knowledge of one of ordinary skill in the art that an infrared camera is a known alternate substitution for a camera acting as an image sensor (paragraph [0078]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Womble with the teachings of at the time of the invention for monitoring temperature.  The modification is merely the simple substitution of on known camera for another to obtain predictable results.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,538,728 to Womble et al in view of U.S. Patent No. 6,807,286 to Krumm.
Regarding Claim 14, Womble teaches calculating an animal’s position and facial recognition, but is silent on an animal position is calculated at least in part using a Grassfire Transform. However, Krumm teaches the general knowledge of one of ordinary skill in the art that it is known to use Grassfire Transform (Krumm Col. 3 lines 55-67 and Col. 4 lines 1-12).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Womble with the teachings of Krumm at the time of the invention for object recognition capabilities.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,538,728 to Womble et al in view of U.S. Patent Pub. No. 2012/0024237 to Rice.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



22 November 2021